835 F.2d 878
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.William HUNTER, Plaintiff-Appellant,v.Huey BLAIR, Deputy Sheriff Scioto County, et al., Defendants,Carl E. Davis;  John Knauff;  Joseph Morrow, Jr., DeputySheriff, Scioto County;  Todd Miller, DeputySheriff, Scioto County;  Scioto County,Defendants-Appellees.
No. 87-3470.
United States Court of Appeals, Sixth Circuit.
Dec. 11, 1987.

Before BOYCE F. MARTIN, Jr., MILBURN and ALAN E. NORRIS, Circuit Judges.

ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the motion for transcript at government expense, appellant's brief which includes a request for appointment of counsel, record and appellees' brief, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Appellant's complaint alleged that his civil rights were violated while he was incarcerated in the Scioto County Jail.  Counsel was appointed to represent him in the district court.  After a jury trial, a verdict was entered in favor of the appellees.  A motion for a new trial on the basis that the verdict was against the weight of the evidence was filed by appellant's counsel.  The district court determined that there was substantial evidence to support the verdict and denied the motion.


3
Appellant asserts on appeal that the defendants precluded him from presenting an adequate case, the jury verdict was against the weight of the evidence, his attorney rendered him ineffective assistance, and the district court erred in failing to bring perjury charges against the appellees and in failing to consider and render an opinion on each of the arguments made in the motion for new trial.


4
Essentially, appellant seeks to have the testimony of the appellees discredited.  Credibility of testimony and the weight given to the testimony will be reversed in only exceptional circumstances.    McDowell v. Safeway Stores, Inc., 753 F.2d 716 (8th Cir.1985).  No exceptional circumstances have been shown and the issues presented are without merit.


5
It is ORDERED that the motion for a free transcript and the request for counsel are denied and the judgment of the district court is affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.